DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
 

Response to Amendment
The Amendment filed 5/2/2022 has been entered. Claims 38-40 have been added. Claims 25-26, 32 has been cancelled. Claims 9, 12-18, 20, 27-28, 30, 31, 33, 34, and 36-40 remain pending in the application. 

	

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Jeon et al. (US Patent Application Publication 2021/0141481), referred to as Jeon herein [previously cited].
Kawamoto (US Patent Application Publication 2016/0042004), referred to as Kawamoto herein [previously cited].
Sarnoff et al. (US Patent Application Publication 2014/0380232), referred to as Sarnoff herein [previously cited].
Meek (US Patent Application Publication 2014/0177123), referred to as Meek herein [previously cited].
Rong et al. (US Patent Application Publication 2015/0089402), referred to as Rong herein [previously cited].
Brinkmann (https://www.ghacks.net/2015/07/31/how-to-switch-google-chromes-download-toolbar-to-notifications/), “How to switch Google Chrome’s download toolbar to notifications”, referred to as Brinkmann herein [previously cited].
Iwaya, (https://www.howtogeek.com/274573/how-do-you-get-the-all-recent-files-list-back-in-windows-10/), “How Do You Get the ‘All Recent Files’ List Back in Windows 10?”, referred to as Iwaya herein.
Darrow et al. (US Patent Application Publication 2018/0246933), referred to as Darrow herein.
Meek (US Patent Application Publication 2004/0177123), referred to as Meek herein.

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-14, 17, 20, 27-28, 33-34, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Kawamoto in further view of Iwaya in further view of Darrow. 
 
Regarding claim 9, Jeon discloses a method for browsing an application folder, implemented by an electronic device, wherein the method comprises (Jeon, Fig. 11C with ¶0269 – application folder. ¶0042, ¶0043, ¶0059, ¶0082-¶0083 – controller executing programs stored in hardware memory. ¶0064-¶0065 – touch screen):
displaying, a home screen on a touchscreen of the electronic device, wherein the home screen comprises an icon of a first application; detecting a touch and hold operation on the icon; displaying a shortcut menu on the touchscreen in response to the touch and hold operation wherein the shortcut menu comprises a first control (Jeon, Fig. 11C with ¶0267-¶0269 – touch operation on an application icon at the homescreen invokes a popup menu including folders. Fig. 6A with ¶0067 and ¶0178, ¶0206 – long touch input);
detecting a first operation on the first control  (Jeon, Fig. 11C with ¶0269-¶0272 – selecting one of the folders from the pop-up menu transitions to a Gallery application screen showing the contents of the selected folder, and including two additional folders and image files); 
determining that a first file is and is stored in a first folder (Jeon, Figs. 11A-11B with ¶0257-¶0266 – images are created by the user via a camera application. Fig. 11C with ¶0269-¶0272 – Gallery application screen showing the image file contents of the selected application folder);
in response to 
wherein the first folder control indicates the first folder, wherein the second folder control indicates a second folder (Jeon, Fig. 11C with ¶0269-¶0272 – selecting one of the folders from the pop-up menu transitions to a Gallery application screen showing the contents of the selected folder, and including two additional folders and image files. See also ¶0084, ¶0208, and Fig. 10C with ¶0244-¶0247 – locked states are unlocked in response to touch inputs),
wherein the first folder and the second folder are comprised in a root folder corresponding to the first application, wherein the first user interface is a setting screen of the first application program based on a correspondence among a name of the root folder, a name of the first application, and a path of the root folder (Jeon, ¶0272 – application view contains all of the folders in the application. Files which are saved in the folders (save path) are shown. Gallery application (name) is used to build the interface showing the contents of the corresponding Gallery application folder. In this case, settings includes the content of the application program folder),
and wherein the first file control indicates the first file (Jeon, Fig. 11C with ¶0269-¶0272 – selecting one of the folders from the pop-up menu transitions to a Gallery Application screen showing the contents of the selected folder);
detecting a second operation on the first file; displaying a second user interface on the touchscreen in response to the second operation, wherein the second user interface is of the first application, and comprises a second file (Jeon, Fig. 11C with ¶0269-¶0272 – selecting a different one of the folders from the pop-up menu transitions to a Gallery application screen the contents of the selected folder. See also Fig. 11C with ¶0272 – file contents of other folders);

However, Jeon appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Kawamoto discloses a file and folder browser (Kawamoto, ¶0015, ¶0058, and ¶0104)
wherein the files are downloaded, transferred, or created by a user while using the first application (Kawamoto, Figs. 5 and 6 with ¶0058 -¶0060, ¶0066-¶0067, ¶0072 - user drags and drops a file to save it into a folder. File move operation transfer the file to a new location and creates it at the new location),
detect a third operation on the touchscreen; refresh the first user interface based a save path of the second file in response to the third operation; and display the first user interface on the touchscreen in response to the third operation (Kawamoto, Fig. 7 with ¶0072 – interface is refreshed to display the result of the operation. ¶0080 – process can be repeated. ¶0044 – touch panel).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file view of Jeon to include drag and drop file management and date sorting based on the teachings of Kawamoto. The motivation for doing so would have been enable users to efficiently organize files, enabling them to more quickly and easily locate content.
However, Jeon as modified appears not to expressly disclose determining that a first file is a latest file saved, and displaying a first user interface in response to the determining. However, in the same field of endeavor Iwaya discloses a file browser (Iwaya, Page 3), including
detecting a first operation on the first control, determining that a recent file saved by the electronic device, and in response to both the determining and the detecting the first operation on the first control, displaying a first user interface on the touchscreen, wherein the first user interface comprises a first folder control, a second folder control, and a first file control (Iwaya, Page 3 – user selects the file explorer, and in response, folders and recent files are shown in the same interface. Note that the recent files are also files which are contained in the shown folders. The files are saved on the electronic device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file view of Jeon as modified to include showing recent files based on the teachings of Iwaya. The motivation for doing so would have been to help users locate relevant files (Iwaya, Page 2).
However, Jeon as modified appears not to expressly disclose a latest saved file. However, in the same field of endeavor, Darrow discloses a file list, including most recent files (Darrow, Abstract with ¶0033), including displaying most recently saved files (Darrow, ¶0033).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file view of Jeon as modified to include showing latest saved files based on the teachings of Darrow. The motivation for doing so would have been to further assist users in locating likely relevant files.

Regarding claim 12, Jeon discloses an electronic device comprising: a touchscreen; a processor coupled to the touchscreen; a memory coupled to the processor and configured to store instruction that, when executed by the processor, cause the electronic device to be configured to (Jeon, ¶0042, ¶0043, ¶0059, ¶0082-¶0083 – controller executing programs stored in hardware memory. ¶0064-¶0065 – touch screen): 
display a home screen on the touchscreen, wherein the home screen comprises an icon of a first application; detect a touch and hold operation on the icon; and display a shortcut menu corresponding to the first application on the touchscreen in response to the touch and hold operation (Jeon, Fig. 11C with ¶0267-¶0269 – touch operation on an application icon at the homescreen invokes a popup menu including folders. Fig. 6A with ¶0067 and ¶0178, ¶0206 – long touch input);
detect a first operation on the touchscreen (Jeon, Fig. 11C with ¶0269-¶0272 – selecting one of the folders from the pop-up menu transitions to a Gallery application screen showing the contents of the selected folder, and including two additional folders and image files);
determine that a first file is 
in response to transitions to a Gallery application screen showing the contents of the selected folder, and including two additional folders and image files. Additionally, the Gallery screen differs according to lock/unlock settings and folder setting selection upon opening),
wherein the folder control indicates the  folder  (Jeon, Fig. 11C with ¶0269-¶0272 – selecting one of the folders from the pop-up menu transitions to a Gallery application screen showing the contents of the selected folder, and including two additional folders and image files. See also ¶0084, ¶0208, and Fig. 10C with ¶0244-¶0247 – locked states are unlocked in response to touch inputs)
comprised in a root folder corresponding to the first application, and wherein the first user interface is a setting screen of the first application based on a correspondence among a name of the root folder, a name of the first application, and a path of the root folder (Jeon, ¶0272 – application view contains all of the folders in the application. Files which are saved in the folders (save path) are shown. Gallery application (name) is used to build the interface showing the contents of the corresponding Gallery application folder. In this case, settings includes the content of the application program folder);

However, Jeon appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Kawamoto discloses a file and folder browser (Kawamoto, ¶0015, ¶0058, and ¶0104)
detect an operation on the folder control; and display a second user interface on the touchscreen in response to the first operation, wherein the second user interface is a content details screen of the folder corresponding to the first application (Kawamoto, Figs. 5 and 6 with ¶0058 -¶0060, ¶0066-¶0067, ¶0072 - user drags and drops a file to save it into the folder. Fig. 7 with ¶0072 – interface is refreshed to display the result of the operation. ¶0044 – touch panel).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file view of Jeon to include drag and drop file management based on the teachings of Kawamoto. The motivation for doing so would have been enable users to efficiently organize files, enabling them to more quickly and easily locate content.
However, Jeon as modified appears not to expressly disclose determining that a first file is a latest file saved, and displaying a first user interface in response to the determining. However, in the same field of endeavor Iwaya discloses a file browser (Iwaya, Page 3), including
detecting a first operation on the first control, determining that a recent file saved by the electronic device, and in response to both the determining and the detecting the first operation on the first control, displaying a first user interface on the touchscreen, wherein the first user interface comprises a first folder control, a second folder control, and a first file control (Iwaya, Page 3 – user selects the file explorer, and in response, folders and recent files are shown in the same interface. Note that the recent files are also files which are contained in the shown folders. The files are saved on the electronic device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file view of Jeon as modified to include showing recent files based on the teachings of Iwaya. The motivation for doing so would have been to help users locate relevant files (Iwaya, Page 2).
However, Jeon as modified appears not to expressly disclose a latest saved file. However, in the same field of endeavor, Darrow discloses a file list, including most recent files (Darrow, Abstract with ¶0033), including displaying most recently saved files (Darrow, ¶0033).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file view of Jeon as modified to include showing latest saved files based on the teachings of Darrow. The motivation for doing so would have been to further assist users in locating likely relevant files.

Regarding claim 13, Jeon as modified discloses the elements of claim 12 above, and further discloses wherein the instructions further cause the electronic device to be configured to: display the home screen on the touchscreen before the second operation on the touchscreen is detected, wherein the home screen comprises a setting icon; detect a third operation on the setting icon; display a system setting screen on the touchscreen in response to the third operation (Jeon, Fig. 11C with ¶0269-¶0272 – selecting one of the folders from the pop-up menu transitions to a Gallery Application screen the contents of the selected folder, and including the other two folders and image files. Gallery Application settings for folders are indicated in the interface);
detect a fourth operation on the system setting screen; and display a third user interface on the touchscreen in response to the fourth operation on the system setting screen, wherein the third user interface comprises a first control, and wherein the first operation is on the first control (Kawamoto, Figs. 5 and 6 with ¶0058 -¶0060, ¶0066-¶0067, ¶0072 - user drags and drops a file to save it into the folder. Fig. 7 with ¶0072 – interface is refreshed to display the result of the operation. In this case, the third operation is a setting to move a file to the folder of the first user interface).

Regarding claim 14, Jeon as modified discloses the elements of claim 12 above, and further discloses wherein the shortcut menu comprises a second control, and wherein the first operation is on the second control (Jeon, Fig. 11C with ¶0269-¶0272 – selecting one of the folders from the pop-up menu transitions to a Gallery Application screen the contents of the selected folder, and including two additional folders and image files. Gallery Application settings for folders are indicated in the interface).

Regarding claim 17, Jeon as modified discloses the elements of claim 12 above, and further discloses wherein the first user interface further comprises a file control indicating the latest file that the electronic device saves for the first application program (Iwaya, Page 3 – user selects the file explorer, and in response, folders and recent files are shown in the same interface. Darrow, Abstract with ¶0033).

Regarding claim 20, Jeon discloses an electronic device comprising: a touchscreen; a processor coupled to the touchscreen; a memory coupled to the processor and configured to store instructions that, when executed by the processor, cause the electronic device to be configured to (Jeon, ¶0042, ¶0043, ¶0059, ¶0082-¶0083 – controller executing programs stored in hardware memory. ¶0064-¶0065 – touch screen): 
display a home screen on the touchscreen, wherein the home screen comprises an icon of a first application; detect a touch and hold operation on the icon; display a shortcut menu on the touchscreen in response to the touch and hold operation wherein the shortcut menu comprises a first control (Jeon, Fig. 11C with ¶0267-¶0269 – touch operation on an application icon at the homescreen invokes a popup menu including folders. Fig. 6A with ¶0067 and ¶0178, ¶0206 – long touch input);
detect a first operation on the first control (Jeon, Fig. 11C with ¶0269-¶0272 – selecting one of the folders from the pop-up menu transitions to a Gallery application screen showing the contents of the selected folder, and including two additional folders and image files); 
determine that a first file is a camera application. Fig. 11C with ¶0269-¶0272 – Gallery application screen showing the image file contents of the selected application folder);
in response to 
wherein the first folder control indicates the first folder, wherein the second folder control indicates a second folder (Jeon, Fig. 11C with ¶0269-¶0272 – selecting one of the folders from the pop-up menu transitions to a Gallery application screen showing the contents of the selected folder, and including two additional folders and image files. See also ¶0084, ¶0208, and Fig. 10C with ¶0244-¶0247 – locked states are unlocked in response to touch inputs),
wherein the first folder and the second folder are comprised in a root folder corresponding to the first application, wherein the first user interface is a setting screen of the first application program based on a correspondence among a name of the root folder, a name of the first application, and a path of the root folder (Jeon, ¶0272 – application view contains all of the folders in the application. Files which are saved in the folders (save path) are shown. Gallery application (name) is used to build the interface showing the contents of the corresponding Gallery application folder. In this case, settings includes the content of the application program folder),
and wherein the first file control indicates the first file (Jeon, Fig. 11C with ¶0269-¶0272 – selecting one of the folders from the pop-up menu transitions to a Gallery Application screen showing the contents of the selected folder), and
detect a second operation on the first file; display a second user interface on the touchscreen in response to the second operation, wherein the second user interface is of the first application, and wherein the second user interface comprises a second file (Jeon, Fig. 11C with ¶0269-¶0272 – selecting a different one of the folders from the pop-up menu transitions to a Gallery Application screen the contents of the selected folder. See also Fig. 11C with ¶0272 – file contents of other folders);

However, Jeon appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Kawamoto discloses a file and folder browser (Kawamoto, ¶0015, ¶0058, and ¶0104)
detect a second operation on the second file; save the second file to the second folder in response to the second operation (Kawamoto, Figs. 5 and 6 with ¶0058 -¶0060, ¶0066-¶0067, ¶0072 - user drags and drops a file to save it into a folder),
wherein the files are downloaded, transferred, or created by a user while using the first application (Kawamoto, Figs. 5 and 6 with ¶0058 -¶0060, ¶0066-¶0067, ¶0072 - user drags and drops a file to save it into a folder. File move operation transfer the file to a new location and creates it at the new location),
detect a third operation on the touchscreen; refresh the first user interface based a save path of the second file in response to the third operation; and display the first user interface on the touchscreen in response to the third operation (Kawamoto, Fig. 7 with ¶0072 – interface is refreshed to display the result of the operation. ¶0080 – process can be repeated. ¶0044 – touch panel).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file view of Jeon to include drag and drop file management based on the teachings of Kawamoto. The motivation for doing so would have been enable users to efficiently organize files, enabling them to more quickly and easily locate content.
However, Jeon as modified appears not to expressly disclose determining that a first file is a latest file saved, and displaying a first user interface in response to the determining. However, in the same field of endeavor Iwaya discloses a file browser (Iwaya, Page 3), including
detecting a first operation on the first control, determining that a recent file saved by the electronic device, and in response to both the determining and the detecting the first operation on the first control, displaying a first user interface on the touchscreen, wherein the first user interface comprises a first folder control, a second folder control, and a first file control (Iwaya, Page 3 – user selects the file explorer, and in response, folders and recent files are shown in the same interface. Note that the recent files are also files which are contained in the shown folders. The files are saved on the electronic device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file view of Jeon as modified to include showing recent files based on the teachings of Iwaya. The motivation for doing so would have been to help users locate relevant files (Iwaya, Page 2).
However, Jeon as modified appears not to expressly disclose a latest saved file. However, in the same field of endeavor, Darrow discloses a file list, including most recent files (Darrow, Abstract with ¶0033), including displaying most recently saved files (Darrow, ¶0033).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file view of Jeon as modified to include showing latest saved files based on the teachings of Darrow. The motivation for doing so would have been to further assist users in locating likely relevant files.

Regarding claim 27, Jeon as modified disclose the elements of claim 9 above, and further discloses wherein the first user interface comprises the first folder control, the second folder control, and a second file control (Jeon, Fig. 11C with ¶0269-¶0272 – selecting one of the folders from the pop-up menu transitions to a Gallery Application screen showing the contents of the selected folder, and including two additional folders and image files. Additionally the Gallery screen differs according to lock/unlock settings and folder setting selection upon opening).

Regarding claim 28, Jeon as modified discloses the elements of claim 27 above, and further discloses wherein the second file control indicates the second file (Jeon, Fig. 11C with ¶0269-¶0272 – selecting one of the folders from the pop-up menu transitions to a Gallery Application screen showing the contents of the selected folder, and including two additional folders and image files).

Regarding claim 33, Jeon as modified discloses the elements of claim 20 above, and further discloses wherein the first user interface comprises the first folder control, the second folder control, and a second file control (Jeon, Fig. 11C with ¶0269-¶0272 – selecting one of the folders from the pop-up menu transitions to a Gallery Application screen showing the contents of the selected folder, and including two additional folders and image files. Additionally the Gallery screen differs according to lock/unlock settings and folder setting selection upon opening).

Regarding claim 34, Jeon as modified discloses the elements of claim 33 above, and further discloses wherein the second file control indicates the second file (Jeon, Fig. 11C with ¶0269-¶0272 – selecting one of the folders from the pop-up menu transitions to a Gallery Application screen showing the contents of the selected folder, and including two additional folders and image files).

Regarding claim 39, Jeon as modified discloses the elements of claim 9 above, and further discloses wherein the first user interface comprises a user interface for managing the first application program in a system setting (Jeon, ¶0272 – application view contains all of the folders in the application. Files which are saved in the folders (save path) are shown. Gallery application (name) is used to build the interface showing the contents of the corresponding Gallery application folder. In this case, settings includes the content of the application program folder. Kawamoto, Figs. 5 and 6 with ¶0058 -¶0060, ¶0066-¶0067, ¶0072 - user drags and drops a file to save it into the folder).

Claims 15, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Kawamoto in further view of Iwaya in further view of Darrow in further view of Sarnoff.

Regarding claim 15, Jeon as modified discloses the elements of claim 12 above. However, Jeon appears not to expressly disclose wherein the folder control comprises a plurality of subfolder controls corresponding to the first application program.
However, in the same field of endeavor, Sarnoff discloses a file browser (Sarnoff, Abstract), including
wherein the folder control comprises a plurality of subfolder controls corresponding to the first application program (Sarnoff, Figs. 2-3 with ¶0034-¶0035 – subfolders included in the folder control).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file view of Jeon to include subfolder controls based on the teachings of Sarnoff. The motivation for doing so would have been to offer the user improved data access efficiency within the folder browser (Sarnoff, ¶0007-¶008) and to allow simultaneous access to information within multiple folders (Sarnoff, ¶0009).

Regarding claim 30, Jeon as modified discloses the elements of claim 15 above, and further discloses wherein each of the subfolder controls indicates one subfolder corresponding to the first application (Jeon, ¶0269 – application folders. Sarnoff, Figs. 2-3 with ¶0034-¶0035 – subfolders included in the folder control).

Regarding claim 31, Jeon as modified discloses the elements of claim 15 above. However, Jeon appears not to expressly disclose wherein each subfolder control indicates a different subfolder (Sarnoff, Figs. 2-3 with ¶0034-¶0035 – subfolders included in the folder control).

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Kawamoto in further view of Sarnoff in further view of Meek.

Regarding claim 16, Jeon as modified discloses the elements of claim 15 above. However, Jeon as modified appears not to expressly disclose wherein the subfolder controls are arranged in the first user interface in descending order of storage frequencies of subfolders respectively indicated by the subfolder controls.
However, in the same field of endeavor, Meek discloses organizing items including files into folders (Meek, Abstract), including
wherein the subfolder controls are arranged in the first user interface in descending order of storage frequencies of subfolders respectively indicated by the subfolder controls (Meek, ¶0007, ¶0041-¶0044)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file view of Jeon as modified to include storage frequency subfolder ordering based on the teachings of Meek. The motivation for doing so would have been to empower users to more easily organize their information for subsequent fast retrieval (Meek, ¶0006).

Claims 18, 36, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Kawamoto in further view of Iwaya in further view of Darrow in further view of Rong in further view of Brinkmann.

Regarding claim 18, Jeon as modified discloses the elements of claim 12 above, and further discloses wherein the instructions further cause the electronic device to be configured to: detect a fifth operation on the file; save the file in response to the fifth operation (Kawamoto, Abstract, ¶0037, and ¶0072 – user browses remote files via application interface. The user can control file movement and saving);

However, Jeon as modified does not appear to expressly disclose downloading a remote file. However, in the same field of endeavor, Rong discloses accessing remote files (Rong, Abstract) including downloading remote files (Rong, Fig. 2 with ¶0039-¶0041 and Fig. 3 with ¶0058 and ¶0062 – saving the remote file locally).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the remote file view of Jeon as modified to include downloading the file based on the teachings of Rong. The motivation for doing so would have been to enable users to save their favorite preferred remote files for local use (Rong, ¶0003), such as editing (Rong, ¶0039).
However, Jeon as modified appears not to expressly disclose display a dialog box on the touchscreen after the file is successfully saved, wherein the dialog box prompts a user whether to view the file; detect a fifth operation from the user on the dialog box; and display the first user interface on the touchscreen in response to the fifth operation.
However, in the same field of endeavor, Brinkmann discloses saving a remote file (Brinkmann, Page 1 - downloading a file), including
display a dialog box on the touchscreen after the file is successfully saved, wherein the dialog box prompts a user whether to view the file; detect an operation from the user on the dialog box; and display the first user interface on the touchscreen in response to the operation (Brinkmann, Pages 1-2 – prompt when the save is complete includes a “Show in Folder” command which opens an interface corresponding to the folder containing the file).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file retrieval of Jeon as modified to a “Show in Folder” prompt based on the teachings of Brinkmann. The motivation for doing so would have been to enable users to more easily locate and retrieve saved files.

Regarding claim 36, Jeon as modified discloses the elements of claim 20 above. However, Jeon as modified appears not to expressly disclose wherein the instructions further cause the electronic device to be configured to: display a dialog box on the touchscreen after the second file is successfully saved, wherein the dialog box prompts the user whether to view the saved second file; detect a fifth operation from the user on the dialog box; and display the first user interface on the touchscreen in response to the fifth operation.
However, in the same field of endeavor, Rong discloses accessing remote files (Rong, Abstract) including downloading remote files (Rong, Fig. 2 with ¶0039-¶0041 and Fig. 3 with ¶0058 and ¶0062 – saving the remote file locally).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the remote file view of Jeon as modified to include downloading the file based on the teachings of Rong. The motivation for doing so would have been to enable users to save their favorite preferred remote files for local use (Rong, ¶0003), such as editing (Rong, ¶0039).
Additionally, in the same field of endeavor, Brinkmann discloses saving a remote file (Brinkmann, Page 1 - downloading a file), including
display a dialog box on the touchscreen after the file is successfully saved, wherein the dialog box prompts a user whether to view the file; detect a operation from the user on the dialog box; and display the first user interface on the touchscreen in response to the fifth operation (Brinkmann, Pages 1-2 – prompt when the save is complete includes a “Show in Folder” command which opens an interface corresponding to the folder containing the file).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file retrieval of Jeon as modified to a “Show in Folder” prompt based on the teachings of Brinkmann. The motivation for doing so would have been to enable users to more easily locate and retrieve saved files.


Regarding claim 37, Jeon as modified discloses the elements of claim 9 above. However, Jeon as modified appears not to expressly disclose displaying a dialog box on the touchscreen after the second file is successfully saved, wherein the dialog box prompts the user whether to view the saved second file; detecting a fifth operation from the user on the dialog box; and displaying the first user interface on the touchscreen in response to the fifth operation.
However, in the same field of endeavor, Rong discloses accessing remote files (Rong, Abstract) including downloading remote files (Rong, Fig. 2 with ¶0039-¶0041 and Fig. 3 with ¶0058 and ¶0062 – saving the remote file locally).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the remote file view of Jeon as modified to include downloading the file based on the teachings of Rong. The motivation for doing so would have been to enable users to save their favorite preferred remote files for local use (Rong, ¶0003), such as editing (Rong, ¶0039).
Additionally, in the same field of endeavor, Brinkmann discloses saving a remote file (Brinkmann, Page 1 - downloading a file), including
display a dialog box on the touchscreen after the file is successfully saved, wherein the dialog box prompts a user whether to view the file; detect a operation from the user on the dialog box; and display the first user interface on the touchscreen in response to the operation (Brinkmann, Pages 1-2 – prompt when the save is complete includes a “Show in Folder” command which opens an interface corresponding to the folder containing the file).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the file retrieval of Jeon as modified to a “Show in Folder” prompt based on the teachings of Brinkmann. The motivation for doing so would have been to enable users to more easily locate and retrieve saved files.

Claims 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Kawamoto in further view of Iwaya in further view of Darrow in further view of Meek 

Regarding claim 38, Jeon as modified discloses the elements of claim 9 above, and further discloses wherein the first user interface further comprises a common folder control indicating a subfolder that 
However, Jeon as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Meek discloses a folder organization (Meek, Abstract with ¶0002), including
indicating a subfolder that stores files at a highest frequency at an interval of a preset duration (Meek, ¶0041-¶0045 – sorting folders according to most frequently moved to over a specified time interval. See also Fig. 2 with ¶0021).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the most frequent folders of Jeon as modified to be based on most frequently moved to criteria based on the teachings of Meek. The motivation for doing so would have been to reduce the effort required in finding relevant folders (Meek, ¶0003).

Regarding claim 40, Jeon as modified discloses the elements of claim 20 above, and further discloses wherein the first user interface further comprises a common folder control indicating a subfolder that 
However, Jeon as modified appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Meek discloses a folder organization (Meek, Abstract with ¶0002), including
indicating a subfolder that stores files at a highest frequency at an interval of a preset duration (Meek, ¶0041-¶0045 – sorting folders according to most frequently moved to over a specified time interval. See also Fig. 2 with ¶0021).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the most frequent folders of Jeon as modified to be based on most frequently moved to criteria based on the teachings of Meek. The motivation for doing so would have been to reduce the effort required in finding relevant folders (Meek, ¶0003).



Response to Arguments
Applicant’s arguments, filed 5/2/2022, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175